DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-31 and 40-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected structure and composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meador et al (WO 2010-09915 and its US equivalent 8,383, 318) in view of Ohsawa et al (7,569,326).
Meador et al disclose an acid-sensitive developer-soluble anti-reflective coating comprising a polymer with recurring units comprising adamantyl groups and an acid generator in an amount of 0.005% by weight of the total composition or less. The polymer further comprises a unit comprising R2, which is an -OH, -L-OH, -COOH, -L-COOH groups (L is preferably a C1-C6 alkyl, such as ethyl or propyl; page 5, line 16- page 7, line 20), meeting the limitations for the adhesion groups as set forth by the instant claims 2-4 and 33. The PAG or TAG is preferably an onium salt (triphenyl sulfonium perfluorosulfonate), sulfonate, or triazine as required by the instant claims 5 and 6 (page 11, lines 14-29). Additional monomers that may be present include styrenes (see examples 11, page 8, line 26 to page 9 line 8) as required by the instant claim 10. Solvents are included in an amount falling within the scope of the instant claim 11 (see examples). A vinyl ether crosslinker is further contained in the composition meeting the limitations of claim 12 and 35 (page 9, line 19 – page 11, line 13). The composition comprises similar additives and in similar amounts of additives and one of skill in the art would have expected the composition to meet the limitations for the carbon in the layer as required by claims 13 and 36. The resist may comprise no PAG, which meets the instant claim limitations for less than 0.5%.  The layer is employed in a patterning method including applying the layer to a substrate surface which may comprise  topography (materials meeting the limitations of the instant claims 14 and 37 and topography includes trenches with sidewalls and/or raised features as required by claim 18), baking (heating, curing) the layer to form a film layer, applying a layer of photoresist (acid-sensitive) which may or may not comprise a PAG, drying/ baking the resist to form a layer, exposing, the developing the stack, and performing further processing such as etching to transfer the pattern to additional underlayers and the substrate (page 13-14, line 11;claims 1, 15-17, 32, and 38). 
The reference teaches that a broad range of crosslinking groups, acid functional or acid groups, and or groups that change the polarity of the polymer may be included in the polymer, and teaches broadly that known onium salts may be included as the acid (if present) in the layer, but fails to specifically teach that the onium salt is present as an acidic group bonded to the main chain of a polymer. 
Ohsawa et al disclose a acid-sensitive polymer with adamantly groups and groups similar to those in the layer of Meador et al, wherein the acid generator is included in the polymer as bonded to a (meth)acrylate backbone. The salt is a triphenylsulfonium perfluorosulfonate salt (instant claims 7-9 and 34). The reference teaches that it has been found to be advantageous to include the PAG in the backbone of the polymer rather than a separate compound as it provides the advantages of enhanced sensitivity and improved pattern profile (column 2, lines 16-67).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant of the instant invention to prepare the material and perform the method of Meador et al, choosing to employ a polymer having a the PAG bonded to the polymer backbone as taught to be known by Ohsawa et al to in improved sensitivity and pattern profile.
Allowable Subject Matter
Claims 19-22 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to fairly teach or suggest selectively applying the acid-generating composition to area of the substrate which have an affinity or lack an affinity. The reference teaches that the substrate may have topography, however, the reference teaches that the layer is coated across the substrate and not selectively applied and teaches away on page 14, lines 9 and 10 that the layer should be applied over the topography at a thickness to cover the features and form a uniform coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722